DETAILED ACTION
This action is in response to communications filed on January 30th, 2020.
Claims 1-6 and 9-22 are hereby allowed.  Claims 1, 12, and 18 are amended via Examiner’s Amendment below.  Claims 7-8 are canceled via Examiner’s Amendment below. Claims 21-22 are newly presented via Examiner’s Amendment below.
This application is a continuation of application no. 15/611,052, filed on June 1st, 2017, which has matured into patent no. 10,581,980.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 29th, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,581,980 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and obviates a Double Patenting rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rauch on January 28th, 2021:


receiving, by a processing system including a processor, over a network, information defining a unique identifier associated with a user, wherein the user is a unique user of a platform for delivering advertising information to users including the user;
receiving, by the processing system, over the network, information defining a relationship between unique identifiers associated with devices of the user and the unique identifier associated with the user;
mapping, by the processing system, the unique identifiers associated with the devices of the user to a platform-wide identifier based at least in part on the unique identifier associated with the user; 
building, by the processing system, a device graph comprising a plurality of device nodes, with related device nodes connected by one or more edges, wherein building the device graph comprises:
identifying a relationship between a first device and a second device based at least in part of the platform-wide identifier; and
based on the relationship, defining a link between a node representing the first device in the device graph and a node representing the second device in the device graph, wherein a plurality of nodes in the device graph are respectively associated with information regarding the user; and 
applying a set of permissions to the device graph to limit access to the information regarding the user to contributors to the device graph.

Claim 7.	(Cancelled).

Claim 8.	(Cancelled).

12.	(Currently amended) A system for distributed device identification, the system comprising:
a processing system including a processor; and

receiving, over a network, information defining a unique identifier associated with a user, wherein the user is a unique user of a platform for delivering advertising information to users including the user;
receiving, over the network, information defining a relationship between the unique identifier associated with devices of the user and the unique identifier associated with the user;
mapping the unique identifiers associated with the devices of the user to a platform-wide identifier based at least in part on the unique identifier associated with the user; 
building a device graph comprising a plurality of device nodes, with related device nodes connected by one or more edges, wherein building the device graph comprises:
identifying a relationship between a first device and a second device based at least in part of the platform-wide identifier; and
based on the relationship, defining a link between a node representing the first device of the user in the device graph and a node representing the second device of the user in the device graph, wherein a plurality of nodes in the device graph are respectively associated with information regarding the user; and
applying a set of permissions to the device graph to limit access to the information regarding the user to contributors to the device graph.

Claim 18.	(Currently amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
receiving, over a network, information defining a unique identifier associated with a user, wherein the user is a unique user of a platform for delivering advertising information to users including the user;

mapping, the unique identifiers associated with the devices of the user to a platform-wide identifier based at least in part on the unique identifier associated with the user; 
building, a device graph comprising a plurality of device nodes, with related device nodes connected by one or more edges, wherein building the device graph comprises:
identifying a relationship between a first device and a second device based at least in part of the platform-wide identifier; and
based on the relationship, defining a link between a node representing the first device in the device graph and a node representing the second device in the device graph, wherein a plurality of nodes in the device graph are respectively associated with information regarding the user; and
applying a set of permissions to the device graph to limit access to the information regarding the user to contributors to the device graph.

Claim 21.	(New)  The method of claim 1, wherein the applying a set of permissions comprises defining respective portions of the device graph and users having access to the respective portions of the device graph.

Claim 22.	(New)  The method of claim 1, wherein the applying a set of permissions comprises limiting access to one or more portions of the device graph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12, and 18 filed on January 30th
The independent claims require, a platform-wide identifier representing a user device, based on a unique identifier of a user of the advertising platform.  Where the platform-wide identifier is implemented on an online advertising platform (as argued on pages 8-9 of the remarks in application no. 15/611,052, filed on October 8th, 2019).  The claims have been further amended to limit the access to the device graph to contributors of data to the device graph.  Upon an updated search of the prior art, in the area of an advertising platform using a unique platform-wide identifier of a user device, no references were identified as teaching the application of a set of permissions to a device graph to the contributors of data to the device graph.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alizadeh-Shabdiz	Pat. Pub.	2015/0020195
Linden			Pat. Pub.	2016/0048880
Dasdan			Pat. Pub.	2016/0275545
Gerson			Pat. Pub.	2018/0227387
Leach			Patent no.	10,484,246

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/29/21

/BLAKE J RUBIN/Examiner, Art Unit 2457